          Case 6:20-cv-00075-ADA Document 19 Filed 05/27/20 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION


                                        )
ECOFACTOR, INC.,                        )
                                        )
                 Plaintiff,             )
                                        )
     v.                                 )    Case No. 6:20-cv-00075-ADA
                                        )
GOOGLE LLC,                             )    ORAL ARGUMENT
                                        )    REQUESTED
                 Defendant.             )
                                        )    CONFIDENTIAL- FILED
                                             UNDER SEAL

      GOOGLE LLC’S OPPOSED MOTION TO TRANSFER VENUE TO THE
                NORTHERN DISTRICT OF CALIFORNIA
